Citation Nr: 1758110	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  10-31 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for generalized arthritis of multiple joints.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Carolyn Colley, Associate Counsel 

INTRODUCTION

The Veteran had active service from November 1984 to August 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran was scheduled to testify at an RO hearing before a Decision Review Officer (DRO) in June 2012 and, at that time, an informal hearing conference was conducted.  A report of that conference is of record.

In December 2013, the Board reopened the Veteran's claim and remanded the Veteran's appeal with instructions to provide the Veteran with an opportunity to identify any additional relevant medical treatment records, attempt to obtain relevant treatment records, provide another VA examination, and then allow the RO to readjudicate the claim for service connection.  The relevant records were obtained, a VA examination was conducted in May 2017, and the RO readjudicated the claim for service connection in May 2017.  The Board is therefore satisfied that the instructions in its December 2013 remand have been satisfactorily completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The Veterans' generalized arthritis is not related to his active duty service and did not manifest within one year of separation.


CONCLUSION OF LAW

The criteria for entitlement to service connection for generalized arthritis have not been met.  38 U.S.C. §§ 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a)(3), 3.309(a) (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  There is thus no prejudice to the Veteran in deciding this appeal.

Service Connection

The Board notes that the Veteran has claimed entitlement to service connection for generalized arthritis.  The Veteran contends that there is a causal relationship between his diagnosed arthritis and his period of active duty service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic diseases, such as arthritis or organic diseases of the nervous system, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The evidence of record indicates a current arthritis.  As such, the first criterion necessary for service connection has been met.

While arthritis is a chronic disease under 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a), the evidence does not show that arthritis manifested within one year of separation from active duty service.  Moreover, as is explained in detail below, there is no competent of credible lay or medical evidence of manifestations of symptoms consistent with arthritis until many years after discharge from service.  As such, service connection is not warranted on a presumptive basis.

Turning to the Veteran's period of active service, in February 1986, the Veteran was diagnosed with Reiter's syndrome, a condition that is characterized by eye, urethra, and joint inflammation consistent with arthritis.  Service treatment records reflect that over the course of several months in 1986, the Veteran experienced polyarthritis related to Reiter's syndrome, and was in fact hospitalized in September 1986.  As such, the second criterion for service connection has been met.

The Veteran's service treatment records show that the arthritic process gradually resolved, and he returned to full duty without medical limitations.  At the time of the Veteran's separation examination in July 1988, no disorder of the spine, upper extremities, nor lower extremities was noted.  In July 1988, on his own Report of Medical History, the Veteran reported that he was in good physical condition, was not currently taking any medications, and did not have any swollen or painful joints.    There is no evidence of an arthritic condition following the Veteran's active duty service until 1998.  

Turning to the third criterion, a nexus between a current disorder and service, the Veteran contends that there is a causal relationship between his diagnosed arthritis and his period of active duty service.

In conjunction with the Veteran's claim, the Veteran underwent a VA examination in November 1998.  The examiner noted, among other things, fairly advanced degenerative changes of the joints and spurs of both feet but found that the significance of the radiological findings were unclear.  The examiner noted that the Veteran has not been treated for, nor has any history of, any rheumatological disorder.  Though later disputed in the Veteran's Board hearing testimony in May 2000, the examiner relayed the Veteran's statement that he may have sustained injuries while playing high school football.  The examiner did not question the Veteran about these injuries, citing that they would have no relationship to any progressive arthritis disorder.  Ultimately, the VA examiner concluded that there was no finding of progressive arthritis.  

In a February 1999 VA examination addendum, after having reviewed the Veteran's service treatment records (including radiology results from November 1998), the VA examiner concluded that the Veteran suffered a reactive transient polysynovitis (whether due to a viral or a bacterial antigen) which resolved spontaneously, leaving no residual and not recurring to date.  Further, the examiner noted that there is no report that the claimant had any arthralgia of either the shoulder or feet and, in any case, a transient and one time occurrence would not have caused the degenerative changes on the x-rays of his feet and right shoulder.  Additionally, the VA examiner concluded that the degenerative changes seen on the x-ray of the Veteran's right shoulder and both feet are of absolutely no relationship to the polysnyovitis disorder suffered during his active duty service.

In May 2000, Dr. G.R., the Veteran's private physician, reviewed the health records of the Veteran and determined that the Veteran's disorders are related to the original diagnosis made during the Veteran's active duty service in 1986. 

In January 2002, the Board remanded the appeal with specific instructions to the VA examiner.  In response to those instructions, the VA examiner affirmed his previous medical opinion, stating in part that inflammatory arthritis which reacted to a microbial infection is not known to cause long term joint disorders, including radiographic.  

In January 2003, the Veteran was seen at a private medical center for arthritis pain.  Radiology results from this visit demonstrated some degenerative change, including a narrowing of the right shoulder joint and minimal hypertrophic spur formation, consistent with degenerative arthritis.  No opinion as to etiology was provided. 

In February 2003, the Veteran obtained a Physician Certification for Family or Medical Leave for roughly 10 weeks due to severe polyarthritis that caused incapacitation and the use of crutches. 

In February 2010, Dr. L.S., the Veteran's private eye physician, stated that it was his impression that the Veteran was experiencing symptoms of Reiter's syndrome of his right eye.  The Board notes that this opinion fails to address the claimed condition.

In February 2011, Dr. S.D., the Veteran's private physician, stated that the Veteran was being treated by Dr. S.B. for reactive arthritis, which is directly related to his Reiter's syndrome diagnosis from his period of active duty service.

In February 2011, Dr. S.B., the Veteran's private physician, stated that the Veteran was under his care for reactive arthritis, which began during his military service in 1986 and that the Veteran's condition is generally a consequence of an infection which he apparently contracted in 1986 while serving on active duty.

In June 2016, Dr. S.D., the Veteran's private physician, stated that he was treating the Veteran for reactive arthritis related to his Reiter's syndrome which was diagnosed with when he served on active duty. 

The Veteran underwent an additional VA examination in May 2017.  The VA examiner determined that it was less likely than not that the Veteran's current arthritis of the multiple joints was incurred during the Veteran's active service.  The VA examiner, who specifically refers to contents within the claims file, also stated that the Veteran's recent and current x-rays demonstrated only degenerative changes and that, most importantly, the Erythrocyte Sedimentation Rate (ESR), a sensitive measure of inflammation that was quite elevated during the Veteran's military service, is now normal. 

The VA examiner concluded that, at present, there is no evidence of active arthritis related to the Veteran's prior Reiter's syndrome; and that the Veteran's Reiter's syndrome had resolved, as typically happens in most cases.  Based on the Veteran's description of his warehouse work and medical evidence, the VA examiner stated that the Veteran's degenerative changes were consistent with his employment.  Additionally, the VA examiner concluded that the Veteran does not have a current diagnosis associated with the claimed condition.  The VA examiner also discussed the Veteran's symptoms with a senior Veterans Affairs Medical Center (VAMC) rheumatologist, Dr. J.V.F., a school of medicine faculty member, who agreed with this interpretation.  

In July 2017, Dr. R.N., the Veteran's private eye physician, stated that he had treated the Veteran for Reiter's syndrome since 2011.  The medical records provided do not mention the Veteran's claim for generalized arthritis, but instead addressed the Veteran's eyes.

As described above, the appeals record contains several medical opinions. Where medical opinions conflict, the Board may favor one medical opinion over another.  See D'Aries v. Peake, 22 Vet. App. 97, 07 (2008).  Although the record contains medical evidence that the Veteran is currently being treated for a condition that began in military service, in the absence of detailed discussion of the records and sound rationale, including relevant explanations pertaining to the etiology and progression of his illness, the provided opinions do not have significant probative value.  

In contrast, the VA examiners' opinions provide sound rationale and determinations based on a review of the complete record, the medical and service history of the Veteran, and accepted medical principles.  

The Board has also considered the Veteran's submissions of treatise evidence, including a WebMD article about Reiter's syndrome, which describes, in part, the symptoms and causation of the condition.  The Board observes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1) (noting that competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  Medical evidence that is speculative, general, or inconclusive in nature cannot, however, support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  The Board has reviewed the treatise evidence, but finds it to have little probative value without a medical opinion that specifically relates to the Veteran's particular condition and circumstances. 

With regard to the Veteran's statements during the course of his appeal, in which he attributes his claimed condition to his active duty service, the Federal Circuit has held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

Laypersons are considered competent to provide a medical diagnosis only if (1) the condition is simple to identify (such as a broken leg), (2) he or she is reporting a contemporaneous medical diagnosis, or (3) his or her description of symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicolson, 492 F.3d 1372 (Fed. Cir. 2007).

Here, the Veteran testified in his May 2000 hearing and has provided statements that he has severe degenerative damage to his joints.  The Veteran also stated that his physicians have indicated that this degenerative damage is a direct result of his military diagnosis.  The Veteran stated at his hearing that he lost his job due to arthritis and that he currently takes over-the-counter medications.  Although the Veteran contends that his current diagnosis was caused or aggravated by his military service, when questioned at his hearing, the Veteran agreed that that he improved considerably after his hospitalization in 1986 and that in the ten-year period following his military service there is no medical evidence whatsoever in relation to his current diagnosis. 

Additionally, the Veteran provided several buddy statements in May 2016.  In an undated statement, the Veteran's brother, C.C., described his brother as a strong, athletic person before serving in the military and a blind cripple since having left the military.  In an undated statement, a former supervisor of the Veteran, G.C., stated that the Veteran would often complain of stiffness and soreness at work, which caused him to miss work.  In an undated statement, a friend of the Veteran, J.P., stated that he noticed a slow decline in the joint health of the Veteran after the Veteran's military service and that his eyesight has gotten worse.  

The statements made by and on behalf of the Veteran assert that the Veteran is suffering from joint issues, and such is conceded by the Board.  However, the statements fail to provide a probative nexus between the claimed condition and the Veteran's diagnosis of Reiter's syndrome.  Moreover, the Veteran has not shown that he, nor those writing on his behalf, are competent (meaning medically trained) to make a complex medical determination involving the etiology of his generalized arthritis. 

In summation, the most probative evidence is against a finding that the Veteran's claimed disorder was caused or aggravated during his period of active duty.  As such, the Board finds that the evidence weighs against a finding that the Veteran's generalized arthritis is related to service.

Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.  The preponderance of the evidence is against the Veteran's claim, and as such entitlement to service connection for generalized arthritis is denied.


ORDER

Service connection for generalized arthritis of multiple joints is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


